

116 S4735 IS: Acting on the Annual Duplication Report Act of 2020
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4735IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Ms. Hassan (for herself and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo address recommendations made to Congress by the Government Accountability Office as detailed in its annual report on duplication, fragmentation, and overlap, and for other purposes.1.Short titleThis Act may be cited as the Acting on the Annual Duplication Report Act of 2020.2.Findings; sense of Congress(a)FindingsCongress makes the following findings:(1)The annual reports prepared by the Comptroller General of the United States under section 21 of the Joint Resolution entitled Joint Resolution increasing the statutory limit on the public debt, approved February 12, 2010 (13 U.S.C. 712 note), have produced approximately $429,000,000,000 in financial benefits for the Federal Government.(2)2020 marks the tenth year that the Comptroller General has prepared this valuable report, and during that time, agencies have made significant progress fully or partially addressing the over 900 actions identified by the Comptroller General in the past decade.(3)The 2020 report entitled Additional Opportunities to Reduce Fragmentation, Overlap, and Duplication and Achieve Billions in Financial Benefits (GAO–20–2440SP) identified 168 new actions that Congress or the executive branch can take to improve efficiency and effectiveness across the Federal Government, and potentially to save tens of billions of dollars.(4)Those financial benefits cannot be realized without full implementation of the actions and recommendations set forth by the Comptroller General.(5)Of the 168 new actions, several require legislation to be fully implemented, including—(A)requiring the Secretary of the Treasury to set cybersecurity standards for third-party tax preparation companies to better protect taxpayer information, as well as requiring the Commissioner of the Internal Revenue Service to organize and coordinate all aspects of the Service’s efforts to protect taxpayer information received from third-party preparers;(B)requiring the Secretary of the Department of Housing and Urban Development to evaluate and report to Congress on the adequacy of the Government National Mortgage Association’s guaranty fee for single-family mortgage-backed securities to provide capital reserves to endure losses, as well as the Government National Mortgage Association’s reliance on contractors and their associated costs; and (C)requiring the Secretary of the Navy to submit reports to Congress if a critical cost estimate breach occurs within the major defense ship acquisition program.(b)Sense of congressIt is the sense of Congress that—(1)it is the responsibility of Congress and the executive branch to take action to implement recommendations made in the annual reports of the Government Accountability Office on reducing duplication, fragmentation, and overlap in Federal programs to be good stewards of taxpayer dollars by achieving significant savings and avoiding wasteful spending; and(2)legislation and adequate resources are needed to ensure that all potential financial benefits are realized from the implementation of those recommendations. 3.Protecting the security of taxpayer information held by third-party providers by improving coordination and establishing minimum security requirements to reduce fragmentation(a)Regulation of security requirements for tax return preparers and authorized e-File providers(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary's delegate) shall prescribe standards for the security of return information and information technology systems that are consistent with security standards issued by the National Institute for Standards and Technology. (2)Penalty for failure to secure information(A)In generalSection 6695 of the Internal Revenue Code of 1986 is amended by redesignating subsection (h) as subsection (i) and by inserting after subsection (g) the following new subsection:(h)Failure To comply with electronic return security standardsAny person who is authorized by the Secretary to provide electronic filing services and who fails to secure return information and information technology standards in such manner as prescribed by the Secretary shall pay a penalty of $500 for each such failure. The maximum penalty imposed under this subsection on any person with respect to any calendar year shall not exceed $25,000..(B)Inflation adjustmentSection 6695(i) of such Code, as redesignated by subparagraph (A), is amended—(i)by redesignating paragraph (2) as paragraph (3);(ii)by inserting after paragraph (1) the following new paragraph:(2)Failure to comply with security standardsIn the case of any failure described in subsection (h) in a calendar year beginning after 2021, each of the dollar amounts under subsection (h) shall be increased by an amount equal to such dollar amount multiplied by the cost-of-living adjustment determined under section 1(f)(3) for the calendar year determined by substituting calendar year 2020 for calendar year 2016 in subparagraph (A)(ii) thereof. ; and(iii)in paragraph (3) (as redesignated by clause (i)), by striking paragraph (1) and inserting paragraph (1) or (2).(C)Effective dateThe amendments made by this paragraph shall apply to failures described in section 6695(h) of the Internal Revenue Code of 1986 (as added by subparagraph (A)) after the date that is 60 days after the date the Secretary prescribes the standards required under paragraph (1).(b)Coordination of taxpayer information securityNot later than 180 days after the date of enactment of this Act, the Commissioner of Internal Revenue shall develop an organizational plan to create a centralized body or other governance structure to coordinate all aspects of the Internal Revenue Service’s efforts to protect return information while being held or transmitted by those authorized by the Internal Revenue Service to provide electronic filing services. The Commissioner shall transmit the organizational plan to the Committee on Finance of the Senate, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Ways and Means of the House of Representatives, and the Committee on Oversight and Reform of the House of Representatives.4.Optimizing revenue intake and saving taxpayer dollars at ginnie mae by assessing current practices and exploring alternative governance structures to provide better oversight(a)DefinitionsIn this section—(1)the term appropriate congressional committees means—(A)the Committee on Banking, Housing, and Urban Affairs of the Senate;(B)the Committee on Homeland Security and Governmental Affairs of the Senate;(C)the Committee on Financial Services of the House of Representatives; and(D)the Committee on Oversight and Reform of the House of Representatives;(2)the term Association means the Government National Mortgage Association; and(3)the term Secretary means the Secretary of Housing and Urban Development.(b)Guaranty fee study and reportNot later than 1 year after the date of enactment of this Act, the Secretary shall conduct a study and submit to the appropriate congressional committees and the Comptroller General of the United States a report on the adequacy of the guaranty fee of the Association for single-family mortgage-backed securities, which shall—(1)evaluate the extent to which the level of the guaranty fee for single-family mortgage-backed securities provides the Association with sufficient reserves to cover potential losses under different economic scenarios, including adverse scenarios, based on an actuarial or similar analysis;(2)identify the types of standards that the Association could use to set the guaranty fee for single-family mortgage-backed securities and evaluate which standard or standards would enable the Association to set the guaranty fee at an appropriate level in line with the mission of the Association; (3)assess the benefits and costs of adopting a risk-based guaranty fee for single-family mortgage-backed securities that imposes a higher fee on higher risk issuers; (4) analyze how and to what extent an increase in the guaranty fee (for all issuers and a subset of riskier issuers) would affect borrowers’ financing, closing, and other related costs for federally insured mortgage loans; and(5)if warranted, include recommendations for any necessary amendments to the National Housing Act (12 U.S.C. 1701 et seq.) to change the guaranty fee for single-family mortgage-backed securities, including for establishing a standard under which the Association can determine the level of the guaranty fee for single-family mortgage-backed securities.(c)Reliance on contractors study and reportNot later than 1 year after the date of enactment of this Act, the Secretary shall conduct a study and submit to the appropriate congressional committees and the Comptroller General of the United States a report evaluating the workforce composition of the Association in consideration of the critical functions of the Association, which shall—(1)analyze—(A)the number of Federal employees and contractors by type of role or position that the Association uses to perform compliance, risk management, and other critical functions, and the cost of a full-time equivalent Federal employee versus a contractor for comparable roles or positions;(B)the extent to which the Association could use Federal employees instead of contractors by role or position to perform critical functions;(C)the types and amounts of costs that the Association could save by using Federal employees instead of contractors, where possible, to perform critical functions, such as savings from differences in pay and not having to oversee contractors;(D)whether the Association would face any legal or other obstacles in using Federal employees instead of contractors to perform critical functions; and(E)the potential negative and positive effects of using Federal employees instead of contractors on the ability of the Association to achieve the mission of the Association; and(2)if warranted, include recommendations for any necessary amendments to the National Housing Act (12 U.S.C. 1701 et seq.) to change the funding structure of the Association. (d)Compensation structure study and reportNot later than 1 year after the date of enactment of this Act, the Secretary shall conduct a study and submit to the appropriate congressional committees and the Comptroller General of the United States a report evaluating the workforce challenges of the Association, which shall—(1)analyze, quantitatively to the extent possible, the challenges of the Association in hiring and retaining staff, including compensation, during the 3-year period preceding the report;(2)identify and summarize the options that the Association has pursued within existing authorities to address the staffing challenges of the Association, including which agencies or offices were involved, and the key decisions and outcomes of those efforts;(3)identify options that the Association did not pursue within existing authorities to address the staffing challenges of the Association and the reasons for not pursuing those options;(4)identify and evaluate options outside of existing authorities that the Association could use to address the staffing challenges of the Association and the potential benefits and costs of those options; and(5)if warranted, include recommendations for any necessary amendments to the National Housing Act (12 U.S.C. 1701 et seq.) to change how the Government National Mortgage Association sets compensation.(e)Review of reforms to ginnie mae’s organizational and oversight structureThe Comptroller General of the United States shall conduct a study and submit to the appropriate congressional committees a report on alternate ways of overseeing the Association to address increasing risks, which shall—(1)review the reports submitted by the Secretary under subsections (b), (c), and (d) to determine if the reports addressed the required provisions and assess any recommendations made in those reports;(2)identify key challenges or constraints that the Association has faced under the governance and funding structure of the Association as a government corporation within the Department of Housing and Urban Development;(3)identify alternative models under which the governance and funding structure of the Association could be reorganized to better support housing policy priorities in the United States and to ensure that the Association fulfilling the role of increasing liquidity in the housing finance market while also minimizing risk to the taxpayer;(4)evaluate the potential positive and negative impacts of the models described in paragraph (3) on the Association, the Department of Housing and Urban Development, and other stakeholders;(5)obtain input from relevant stakeholders, such as Federal entities, lenders, issuers, investors, affordable housing advocates, and researchers, on reforms to the organizational and oversight structure of the Association;(6)consider the housing finance system and ways in which alternative oversight structures of the Association could impact the system; and(7)review such other information as the Comptroller General determines relevant. 5.Controlling unanticipated sustainment costs associated with Navy major defense ship acquisition programs through robust oversight(a)In generalChapter 144 of title 10, United States Code, is amended by inserting after section 2433a the following new section:2433b.Critical operating and support cost estimate growth in Navy shipbuilding programs(a)ReportingNot later than 180 days after identifying a critical operating and support cost estimate breach in a Department of the Navy major defense ship acquisition program, the Secretary of the Navy shall submit to the Committee on Armed Services and Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Armed Services and Committee on Oversight and Reform of the House of Representatives a report that includes the following:(1)A determination and documentation of the root cause or causes of the critical operating and support cost estimate growth.(2)A reassessment of the program’s operating and support cost estimate that includes a new manpower analysis, incorporates available actual cost data, and includes a sensitivity analysis of key assumptions.(3)A plan to reduce the estimated operating and support costs, including the amount that could be reduced and the trade-offs or challenges in making these reductions.(4)A reassessment of the program’s ability to meet any changes to the program’s sustainment key performance parameter related to operational availability and materiel availability.(5)A determination to terminate or modify the program or a certification that the program continues to be essential to national security and that the program will meet its planned requirements.(b)DefinitionsIn this section—(1)the term average annual operating and support costs per ship means the total operating support costs associated with a program, divided by the number of hulls, multiplied by the years of service life described in the original Baseline Estimate; (2)the term critical operating and support cost estimate growth means growth that exceeds the operating and support cost estimate thresholds by at least 30 percent, as stated in terms of constant base years dollars, over the average annual operating and support costs per ship as derived from the original Baseline Estimate for the program, during the period the Navy submits Selected Acquisition Reports or alternatives to the Selected Acquisition Reports in accordance with section 2432 of this title; and(3)the term major defense ship acquisition program means any Department of the Navy shipbuilding program with estimated costs equivalent to the dollar thresholds for a major defense acquisition program under section 2430 of this title..(b)Clerical amendmentThe table of sections at the beginning of chapter 144 of such title is amended by inserting after the item relating to section 2433a the following new item:2433b. Critical operating and support cost estimate growth in Navy shipbuilding programs..